Mr. Oh.. J, Murray
delivered the following concurring opinion:
I concur in the conclusion to which my associate, Mr. Justice Wells, has come; but my opinion is based upon the grounds—
1st. That the Act of April 29th, 1851, is prospective in its operation, and to give it a retrospect beyond the time of its passage, would be in violation of all settled rules of construction, destroying the uniformity of the statute, and, in many instances, impairing and unsettling the rights of litigants.
2d. That there was no legal redemption (as it appears from the finding of the Court below), made by any authorized person.
I had intended to have written a separate opinion, stating my views in extenso, but other business of the Court, as well as my want of health, have prevented. I shall therefore content myself with thus briefly stating the points of my concurrence, and shall reserve the liberty of filing an opinion at some subsequent time.